DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Applicant’s priority claim to US provisional 62/967,923 filed January 30, 2020 is acknowledged.
Response to Restriction Election
Applicant’s election without traverse of Invention I, claims 1-13, in the reply filed on March 8, 2022 is acknowledged.
As detailed in the December 8, 2021 restriction requirement, Invention I is “drawn to a product of a high-strength aluminum alloy coating”. Claims 1-13 are directed to a “high-strength aluminum alloy coating”. Claim 19 is directed to the “method of claim 10" and recites in line 1 “the substrate is a metal or an alloy”. Elected Invention 1 claim 1 is directed to a coating, where the coating is irrespective of the substrate. In contrast, method claim 14 recites in line 3 “a substrate”. Claim 19 is being interpreted as typographical error that is meant to depend from claim 14. Since Invention II, the method claims, were not elected for prosecution, claim 19 is withdrawn.
Claims 14-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. 
Claim Interpretation
	Claim 1 line 3 “9R phase” is given the broadest reasonable interpretation consistent with applicant’s specification of being a diffuse ITB (incoherent twin boundary) ([0057]).
Claim Objections
Claims 6 and 8 are objected to because of the following informalities:  
Claim 6 line 2 “25 C-400 C” is missing the degree symbol “°”.  
Claim 8 line 1 “where in” appears to be a typographical error.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 4 “fine grains” renders the claim indefinite. It is a relative term and it is unclear what the metes and bounds are of “fine grains”. For the purpose of examination claim 1 will be given the broadest reasonable interpretation consistent with applicant’s specification of grains in the size range of 1 to 100 nm ([0009]).
Claim 2 lines 1-2 “the at least one solute is one of iron, titanium, zirconium, and chromium” renders the claim indefinite. The language “at least one solute” suggests the presence of one or more than one. The language “one of” suggests the presence of only one. It is unclear if they claim is limited the at least one solute to being only one of the listed elements of iron, titanium, zirconium, and chromium or if it is limiting the at least one solute to at least one of iron, titanium, zirconium, and chromium. For the purpose of examination claim 2 will be given the broadest reasonable interpretation of requiring at least one of iron, titanium, zirconium, and chromium, such that it can include more than one.
Claims 3-13 are rejected as depending from claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kek Merl (Kek Merl et al. Effect of tungsten content on properties of PVD sputtered Al-WX alloys. Surface Engineering (2013), 29(4), 281-286. STN abstract).
Regarding claims 1 and 10, Kek Merl teaches an Al: balance W: 0.6 to 3.5 at% (i.e. at least one solute in the aluminum capable of stabilizing grains of the aluminum matrix) alloy sputter deposited onto an AA7075 alloy substrate (i.e. high-strength aluminum alloy coating on a metal or alloy) with a grain size of a few hundred to 10 nm (i.e. fine grains, claim 1) with a lamella-like microstructure where increased tungsten lead to increased hardness (STN abstract).
The composition (Al: balance, W: 0.6 to 3.5 at%, Kek Merl STN abstract), structure (grain size of a few hundred to 10 nm with a lamella-like microstructure, Kek Merl STN abstract), and process (sputtering onto a substrate, Kek Merl STN abstract) of the prior art is substantially similar to the claimed composition and structure and applicant’s process to make the claimed coating (sputtering onto a substrate, applicant’s specification [0049]). It appears that the structure and properties of the prior art aluminum alloy coating are substantially similar to those claimed, including a 9R phase and nanotwins (claim 1) and inter-twin spacing of nanotwins of 5 to 30 nm (claim 10).
Claims 1-7 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kita (JP 2004-211117 machine translation).
Regarding claims 1-6 and 10-13, Kita teaches a high-strength, high-heat-resistant aluminum alloy (1:3-4) with a formula of Al(bal)Fe(c)Ti(d) where (c) is 0.6 to 3.5 at% and (d) is 1 to 4.5 at% (i.e. Fe and Ti read on at least one solute in the aluminum capable of stabilizing grains of the aluminum matrix, claim 1; the at least one solute is one of Fe and Ti, claim 2; the at least one solute is more than one solute, claim 3; the at least one solute is two solutes, claim 4; the two solutes are Fe and Ti, claim 5; Fe is 2 to 10 at% and Ti is 2 to 10 at%, claim 11) and a hypersaturated (i.e. supersaturated) solid solution single phase structure (3:6-8, 6:1, Table 1) of alpha-Al (i.e. aluminum matrix) having an average crystal grain size of 40 nm to 10 um (i.e. fine grains) (6:12-14, 10:12-16) where Fe has a very high effect on microstructure miniaturization and solid solution strengthening and causes grain boundary precipitation (4:12-24) and Ti makes the structure finer and strengthens the solid solution (4:24-29, 5:1-3). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Kita teaches manufacturing the alloy by irradiating vapor deposition source material containing the alloy component with an electron beam to evaporate the alloy component and deposit the alloy component on a substrate (i.e. coating) with a high cooling state to manufacture a thick plate (3:27-29, 4:1-6, 6:16-18, 21-29, 7:1-14, Fig. 1).
The composition (Al: balance, Fe: 0.6 to 3.5 at%, Ti: 1 to 4.5 at%, Kita 3:6-8), structure (hypersaturated solid solution single phase of alpha-Al with a fine grain size of 40 nm to 10 um, Kita 3:6-8, 6:12-14, 10:12-16), and process (vapor deposition onto a substrate, Kita 3:27-29, 4:1-6) of the prior art is substantially similar to the claimed composition and structure and applicant’s process to make the claimed coating (sputtering Al, Fe, and Ti onto a substrate, applicant’s specification [0049], where sputtering is a physical vapor deposition process). It appears that the structure and properties of the prior art aluminum alloy coating are substantially similar to those claimed, including a 9R phase and nanotwins (claim 1), a compressive strength of 1.5 to 2.5 GPa at 25 to 400°C (claim 6), inter-twin spacing of nanotwins of 5 to 30 nm (claim 10), deformability of 5 to 25% (claim 12), and a hardness of 4.5-7.0 GPa (claim 13).
With respect to the 9R phase and nanotwins (claim 1), it is recited in applicant’s specification that “The formations of 9R phase and nanotwin structure are highly technique- and composition-dependent. The high quenching rate of the sputtering technique rendered a supersaturated solid solution in the ternary alloys and the pinning effects of the solutes and coating texture effect gave rise to high density ITBs with 9R phase.” ([0057]). The vapor deposition process (Kita 3:27-29, 4:1-6) is substantially similar to sputtering, and it includes a high quenching rate. The hypersaturated solid solution single phase structure (Kita 3:6-8) reads on a supersaturated solid solution. The Fe-Ti-Al alloy (Kita 3:6-8) is a ternary alloy using the same two solutes as claimed in overlapping amounts. Therefore, absent evidence to the contrary, the prior art coating is substantially similar to the coating, including having a 9R phase and nanotwins.
Regarding claim 7, Kita teaches during vapor film deposition the temperature is controlled to 423 to 623 K, where a deposition temperature lower than 423 K the material tends to be columnar (i.e. the fine grains are equiaxed because the temperature is controlled to prevent the material from being columnar) (7:8-11).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kita (JP 2004-211117 machine translation) as applied to claim 5 above, and further in view of Yamagishi (JP H06-264215 machine translation).
Regarding claim 8, Kita teaches manufacturing a thick plate (7:3-7), but is silent to the thickness.
Yamagishi teaches a stainless steel sheet coated with an Al-Ti alloy plating film ([0008]) with a thickness of 0.2 to 20 um deposited by vapor deposition ([0011], [0021]).
It would have been obvious to one of ordinary skill in the art to deposit the thick plate in Kita to a thickness of 0.2 to 20 um because this is an effective plating thickness without film cracking and film powdering during processing (Yamagishi [0021], [0023]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Claims 1-6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (JP 2007-092153 machine translation).
Regarding claims 1-3 and 10, Nakamura teaches an Al alloy reflective film ([0001]) containing 1.0 to 4.0 at% of Cr, Fe, and Ti, respectively (i.e. at least one solution in the aluminum capable of stabilizing grains of the aluminum matrix, claim 1; the at least one solute is one of Fe, Ti, and Cr, claim 2; the at least one solute is more than one solute, claim 3), and balance Al (i.e. high-strength aluminum alloy coating), where the growth of crystal grains due to temperature changes can be suppressed (i.e. fine grains) ([0011]) formed by sputtering ([0014]) to a thickness of 1500 angstroms (0.15 microns) ([0016]).
The composition (Cr, Fe, and Ti at 1.0 to 4.0 at% each and Al as balance, Nakamura [0011]), structure (growth of crystal grains due to temperature change is suppressed, Nakamura [0011]), and process (sputtering onto a substrate, Nakamura [0014], [0016]) of the prior art is substantially similar to the claimed composition and structure and applicant’s process to make the claimed coating (sputtering onto a substrate, applicant’s specification [0049]). It appears that the structure and properties of the prior art aluminum alloy coating are substantially similar to those claimed, including a 9R phase and nanotwins (claim 1) and inter-twin spacing of nanotwins of 5 to 30 nm (claim 10).
Regarding claims 4, 5, and 11, Nakamura teaches an Al alloy ([0001]) containing 1.0 to 4.0 at% of Cr, Fe, and Ti, respectively ([0011]). Claim 1 line 1 recite an aluminum alloy “comprising”. The transitional term “comprising” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. MPEP 2111.03(I). Therefore, the 1.0 to 4.0 at% of Fe and Ti read on “the at least one solute is two solutes” (claim 4 lines 1-2), “the two solutes are iron and titanium” (claim 5 lines 1-2), and “iron content is in the range of 2-10 atomic percent and the titanium content is in the range of 2-10 atomic percent” (claim 11 lines 1-3). The occurrence of Cr in the alloy of Nakamura is an additional element in the prior art that is being interpreted as not reading on one of the claimed two solutes. It is not excluded from prior art that reads on the claimed high-strength aluminum alloy coating because of the use of the aluminum alloy “comprising”. 
Regarding claims 6, 9, 12, and 13, the composition (Cr, Fe, and Ti at 1.0 to 4.0 at% each and Al as balance, Nakamura [0011]), structure (growth of crystal grains due to temperature change is suppressed, Nakamura [0011]), and process (sputtering onto a substrate, Nakamura [0014], [0016]) of the prior art is substantially similar to the claimed composition and structure and applicant’s process to make the claimed coating (sputtering onto a substrate, applicant’s specification [0049]). It appears that the structure and properties of the prior art aluminum alloy coating are substantially similar to those claimed, including a compressive strength of 1.5 to 2.5 GPa at 25 to 400°C (claim 6), fine grains in the size range of 2-10 nm (claim 9), deformability of 5 to 25% (claim 12), and hardness of 4.5 to 7.0 GPa (claim 13).
Regarding claim 8, Nakamura teaches a thickness of 1500 angstroms (0.15 microns) ([0016]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (JP 2007-092153 machine translation) in view of Okamoto (Okamoto. Al-Cr (Aluminum-Chromium). J. Phase Equilb. Diff., Vol. 29 (No. 1), 2008, p 112-113) as applied to claim 5 above, and further in view of Thornton (Thornton. Influence of apparatus geometry and deposition conditions on the structure and topography of thick sputtered coatings. Journal of Vacuum Science and Technology (1974), 11(4), 666-670. STN abstract.).
Regarding claim 7, Nakamura is silent to the fine grains being equiaxed or columnar.
Thornton teaches Movchan and Demchishin proposed a 3-zone model for microstructures of Al alloy coatings formed by sputtering where zone 1 is densely packed fibrous grains (i.e. columnar), zone 2 is columnar grains, and zone 3 is equiaxed grains (Thornton STN abstract).
It would have been obvious to one of ordinary skill in the art for the fine grains in Nakamura to be columnar or equiaxed because these are two grain morphologies (i.e. zones 1-3) that are known to be present in the microstructure of Al alloy coatings formed by sputtering (Thornton STN abstract), which is the same method as taught by Nakamura (Nakamura [0014]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,047,024. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to a high-strength aluminum alloy coating with Al, 9R phase, fine grains of 2 to 10,000 nm, nanotwins, and a solute of Fe and Ti (claims 1, 6, 10, 15). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Related Art
Sasaki (Sasaki et al. Nanocrystalline structure and mechanical properties of vapor quenched Al-Zr-Fe alloy sheets prepared by electron-beam deposition. Materials Transactions, Col. 44, No. 10 (2003) pp. 1948 to 1954.)
	Sasaki teaches nanocrystalline Al ternary alloys (abstract) prepared by PVD (i.e. physical vapor deposition) with Al 99.3-x, Zr x, Fe 0.7, where x is 2.8, 4.0, and 6.7 (2. Experimental Procedure)  with decreased grain size caused by suppression of grain growth due to ultrahigh cooling rate during vaporous quenching and the addition of Zr and/or Fe that has a low diffusion coefficient in Al, where the  Al 92.6-Zr 6.7-Fe 0.7 alloy predominantly consists of alpha-Al containing supersaturated Zr and Fe solutes (3.1 Microstructures) and Vickers hardness data presented for vapor quenched (Fig. 6) and annealed samples (Fig. 7).
Kimura (Kimura et al. Formation of nanogranular amorphous phase in rapidly solidified Al-Ti-M( M= V, Fe, Co or Ni) alloys and their mechanical strength. NanoStructured Materials, vol. 8, No. 7, pp. 833-844, 1997.)
	Kimura teaches a melt-spun Al-Ti-Fe alloy containing more than 92 at% Al (abstract)with a granular amorphous phase grain size of about 11 nm and an fcc-Al phase grain size of about 10 nm (3. Results, Fig. 2) with a Vickers hardness Hv of 450 (i.e. 4.50 GPa) for Al93-Ti4-Fe3 alloy (V. Summary).
Kita Kazuhiko (JP H08-283921 machine translation)
	Kita Kazuhiko teaches a high-strength aluminum alloy with a fine crystal structure ([0001], [0005]) with an average crystal grain size of 100 nm or less and a thickness of 1 mm or more ([0006]) with a formula AlbalMaXb ([0007]) where M is Fe and X is Ti ([0008]) manufactured by electron beam vapor deposition ([0009], [0010])
Shang (Shang et al. The strengthening effect of boron interstitial supersaturated solid solution on aluminum films. Materials Letters 192 (2017) 104-106.)
	Shang teaches an Al-B alloy film with 0.06 to 1.89 at% B where the addition of B decreases the  average grain size from about 100 nm for pure Al to less than 10 nm and the microhardness increases from 3.3 to 6.0 GPa because the larger lattice distortion of B is caused by the interstitial solid solution of B (abstract).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735 


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735